McLEAN, Circuit Justice.
The plaintiff [Joseph W. Wayne] introduced the patent under which he claimed a right to a washing machine, which the defendants [T. Winter and others] were; charged with infringing, dated "30th October. 18a9. An assignment to the plaintiff by the patentee, on the 15th January, 1851, was shown, and which was recorded in tlie patent-office in 1853. The face of the wash board was covered with zinc, with numerous elevations, so as to make a rough surface on which the clothes, on being washed, are rubbed. The invention consists in extending the zinc plate with sharpened edges beyond the board on which it was laid, so that the zinc plate extended into the side pieces fastened to the board and made it firm. From the evidence it appears that this wash board had been in use more than two years before the date of the patent, which, it was contended, was a dedication of the improvement to the public. The counsel for the plaintiff offered parol evidence to show when the patent was applied for, but the court overruled the testimony. A non suit was suffered, which was set aside on motion and payment of costs.